Citation Nr: 0008968	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  92-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
December 1984.

This appeal arises from a June 1992 rating action of the 
Montgomery, Alabama, Regional Office (RO), which found that 
the veteran had not submitted new and material evidence to 
warrant reopening of his claim seeking entitlement to service 
connection for dermatitis of the feet.  In that decision, 
entitlement to service connection for sleep apnea was also 
denied.

The veteran testified regarding the issue on appeal at a 
March 1994 hearing in Washington, D.C. before the undersigned 
member of the Board of Veterans' Appeals (Board).  A 
transcript of the hearing is of record.  At that hearing, he 
raised additional issues, which were not then developed or 
certified for appeal.  Accordingly, those issues were 
referred to the RO for any action deemed appropriate.  

Additionally, at the pre-hearing conference, and as noted by 
the presiding Member in his opening remarks at the hearing, 
the veteran raised the issue of entitlement to service 
connection for a skin disorder of the feet based on clear and 
unmistakable error (CUE) in a January 1986 rating action.  
This issue was deemed to be inextricably intertwined with the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for a skin disorder 
of the feet.  As such, the question of CUE was then included 
as part and parcel of issue involving service connection for 
dermatitis of the feet based on the submision of new and 
material evidence to reopen the claim.

The Board remanded the case in December 1994 for further 
development of the record.  While the case was on remand, the 
RO entered a decision in September 1999 certifying that CUE 
had been committed in a January 1986 rating decision for not 
granting service connection for tinea cruris and tinea pedis.  
Accordingly, service connection was granted with an 
evaluation of 10 percent assigned, effective December 21, 
1984.  The RO's determination with respect CUE rendered moot 
the question of the submission of new and material evidence 
to reopen the claim of service connection for dermatitis of 
the feet.

In its September 1999 rating decision, the RO also determined 
that new and material evidence had not been submitted to 
reopen a claim of service connection for sleep apnea.  The 
Board notes that the June 1992 adverse rating decision on the 
issue of service connection for sleep apnea was timely 
appealed; further, that the RO has not previously entered an 
unappealed rating decision on this issue.  Accordingly, the 
Board has reframed the issue as it appears on the title page 
of this decision.  The case has been returned to the Board 
for continuation of appellate review.


FINDING OF FACT

Sleep apnea had its onset during the veteran's active 
military service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303(d) (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Background

In response to an RO inquiry, the Department of the Air 
Force, in December 1985, provided microfiche of the veteran's 
service records.  Documents on microfiche consist primarily 
of service personnel records.  The only medical records are 
the reports of the veteran's January 1973 entrance physical 
examination.  

Original service medical records are not available.  However, 
received from the veteran in February 1986 were copies of 
service medical records, dated from 1973 to 1984.  These 
records included reports of general physical examinations, 
hospital summaries, outpatient clinical records, dental 
records, and reports of laboratory and x-ray studies.

A report of contact, dated in March 1986, reflects 
correspondence between an RO representative and a 
representative of a Congressional office.  It was stated that 
the veteran had received his records, from St. Louis 
(location of the NPRC), which were copied for his retention.  
It was noted that a 1 inch thick file of medical records was 
sent to the RO, Montgomery.

Copies of service medical records disclose that no pertinent 
defects were noted when the veteran was examined in January 
1973 for service entrance.  He was evaluated at a service 
department medical facility during May 1977.  There were 
neurological findings of unknown etiology consisting of a 
transient abnormal EEG tracing, transient right leg weakness, 
and an abnormal Babinski response.  The assessment was that 
findings might possibly be symptomatic of multiple sclerosis.  
There were no complaints or findings of excessive snoring or 
of sleeping for prolonged periods of time.  

No neurologic deficits were noted on a periodic general 
physical examination performed in July 1982.  When examined 
in December 1984 for service separation, the veteran reported 
trouble sleeping, excessive worry and nervous trouble; it was 
noted that there had been no treatment required.  A general 
physical examination showed no neurologic deficits.  Service 
medical records make no reference to sleep apnea.  

A neurologic examination was arranged by VA in September 
1985.  The veteran indicated a long history of headaches, 
fatigability, variable appetite, and a prominent need for 
sleep.  He had been advised by others that he snored a great 
deal.  He stated that he felt depressed in the past.  The 
impressions included probable monopolar depression, question 
conversion hysteria, in addition; and question sleep apnea 
syndrome.  The examiner commented that the possibility of 
sleep apnea syndrome being involved with the veteran's 
current fatigability had to be considered.

A statement, dated in October 1990, was received from the 
Central Alabama Ear, Nose and Throat Associates.  The 
assessment was that the veteran had mild hypopnea syndrome.  
Accompanying the statement are medical records, dated in 
1990, reflecting the veteran's visits to a physician's office 
and the performance of polysomnography to evaluate a history 
of loud snoring with daytime somnolence.

A hearing was held in March 1994 before the undersigned 
member of the Board.  The veteran testified that, during 
service, he received complaints from others about snoring 
loudly.  He further testified that his current symptoms of 
sleep apnea included snoring, temporary stoppage of breathing 
during sleep, and falling asleep at inappropriate times.  He 
expressed his belief that his snoring during service was the 
first indication of the later demonstrated sleep apnea.  

The National Personnel Records Center (NPRC) provided a 
response to the RO's May 1998 request for any available 
service medical records.  The NPRC advised that all available 
medical records had been sent to the RO on March 8, 1995.

Pursuant to the Board's December 1994 remand, the RO arranged 
for a VA neurologist to review the veteran's claims folder 
and express an opinion as to whether sleep apnea documented 
in 1990 and suspected in 1985 was present in service.  In a 
report, dated in August 1999, a VA neurologist responded to 
the RO's inquiry.  The examiner noted that the claims folder 
had been reviewed and that the report of the veteran's 
consultation at a neurological clinic in 1985 had been 
considered.  According to the VA examiner's report, there was 
little in the history and nothing in the physical examination 
to support the diagnosis of sleep apnea.  The possibility 
seems to have been raised secondary to complaints of weakness 
and fatigue.  The examining physician in 1985 clearly stated 
depression as a diagnosis.  Vegetative symptoms included 
fatigue.  There was no notation of excessive daytime 
sleepiness.

Associated with the claims folder is a February 2000 informal 
hearing presentation in support of the veteran's claim.  The 
veteran's representative stated that a review of RO 
correspondence indicated that there should be at least two 
volumes in this claims folder.  It was alleged that the RO 
had been unable to locate a second volume.  Further, it was 
claimed that records forwarded to the RO by the NPRC on March 
8, 1995 had been lost.

II.  Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In determining that the duty to assist has been satisfied, 
the Board has examined reports of contact and of 
communications between elements of VA, dated during 1997.  
They document that the Montgomery, Alabama RO temporarily 
lost, but later found the veteran's original claims folder.  
A second volume of the claims folder (rebuilt claims folder) 
was ultimately associated with the original, relocated claims 
folder.  After reviewing the measures taken by the RO to 
develop the record in this case, the Board is satisfied that 
there is not a second volume of the claims folder.  
Furthermore, the Board is satisfied that complete copies of 
original service medical records have been associated with 
the claims folder.  The Board concludes that the record has 
been adequately developed for appellate review.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

When after consideration of all evidence and material of 
record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).

The appellant asserts that his current sleep apnea had its 
onset in service.  Here, there is a history of sleep 
difficulty recorded on the history obtained when the veteran 
was examined in December 1984 at service separation.  
Subsequently, about nine months later, a neurologist noted a 
more detailed history of sleep problems, in particular, the 
veteran's need for prolonged sleep, coupled with his pattern 
of frequent snoring.  Although depression was noted as a 
possible cause of the veteran's symptoms, the examiner also 
noted the possibility of sleep apnea.  Thereafter, sleep 
apnea was definitely diagnosed in 1990.

In view of the diagnostic ambiguities in the record, the 
Board remanded the case in December 1994 to obtain a review 
of the medical evidence by a VA neurologist.  The Board 
sought medical opinion as to whether sleep apnea was present 
in service.  Although the neurologist stated that the claims 
folder had been reviewed, his opinion refers only to the 
September 1985 medical report; he makes no reference 
whatsoever to the October 1990 medical report and associated 
clinical records.  

The September 1985 report only tentatively endorsed the 
likelihood that the veteran had sleep apnea, while the 
October 1990 report, with associated clinical records, fully 
endorsed the presence of sleep apnea.  The VA neurologist, 
who was asked to prepare the medical opinion, may not have 
reviewed the 1990 medical data, or if he did so, apparently 
discounted its probative value without explanation.  In any 
event, the Board determines that the VA medical opinion 
requested on remand is less than comprehensive.  

Having reviewed the record in its entirety, the Board 
believes that sleep problems reported at service separation, 
taken together with the symptoms of prolonged sleep and 
snoring reported on neurological examination about nine 
months after service, were indicative of later definitely 
diagnosed sleep apnea.  In all, the Board finds that the 
evidence, favorable and unfavorable to the claim for service 
connection for sleep apnea, is in equipoise.  It is the 
Board's determination that sleep apnea had its onset in 
service.  Accordingly, with resolution of the benefit of the 
doubt on the veteran's behalf, direct service connection for 
sleep apnea is warranted.


ORDER

Entitlement to service connection for sleep apnea is granted.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

